Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi (US 5,758,736).
In re claim 1, Yamauchi discloses a drive unit comprising: a pedal crankshaft (33) to which a pedal stepping force of a rider is applied; 5an electric motor (55) that detects a torque input to the pedal crankshaft and generates a drive force; and a transmission that changes shift of the drive force of the electric motor and delivers the drive force to the pedal crankshaft, wherein the transmission includes 10a main shaft (71) that supports a drive gear (75) and a counter shaft (77) that supports a driven gear (80) that engages with the drive gear, and the transmission delivers the drive force of the electric motor to the counter shaft without inverting a rotational direction of the drive gear, but does not disclose wherein both shaft support a plurality of gears wherein the transmission selects one torque delivery gear from the plurality of drive gears. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed 
In re claim 2, Yamauchi further discloses a one-way clutch (88) that is provided on a power delivery path from the electric motor to the pedal crankshaft and blocks delivery of a pedal torque, which has been input 20to the pedal crankshaft, to a side of the electric motor as shown in Figure 2.  
In re claim 3, Yamauchi further discloses wherein the one-way clutch is provided on a delivery path from the counter shaft to the pedal crankshaft as shown in Figure 2.  
In re claim 6, Yamauchi further discloses wherein a drive shaft (56) 10of the electric motor is disposed above the main shaft as shown in Figure 3, but does not disclose wherein the main shaft is disposed below the pedal crankshaft.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power assist apparatus (3) of Yamauchi such that it was sloped downwardly to the front to result in a lower center of gravity, which would result in the main shaft being below the crankshaft.
In re claim 7, Yamauchi further discloses wherein a drive shaft (56) of the electric motor is disposed further forward than the pedal crankshaft as shown in Figures 1 and 3.  
In re claim 8, Yamauchi further discloses wherein the main shaft is disposed further forward than the pedal crankshaft as shown in Figures 1 and 3.  
In re claim 11, Yamauchi further discloses a deceleration gear pair (70, 74) on a delivery path from the electric motor to the main shaft as shown in Figure 2.

s 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi (US 5,758,736) in view of Gao (US 9,199,630).
In re claims 9-10, Yamauchi discloses the drive unit according to claim 1, but does not disclose 20wherein the transmission includes a gear position sensor disposed below the main shaft. Gao, however, does disclose wherein the gears (116) have a gear position sensor to detect which gear is being engaged (column 8, lines 55-60). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the transmission of Yamauchi (as disclosed above with regard to claim 1) such that it comprised the gear position sensor of Gao mounted on the main shaft to detect which gears are being engaged to ensure the desired gear speed is set.
Allowable Subject Matter
Claims 4-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein the one-way clutch is provided coaxially with the counter shaft” and “wherein the counter shaft is disposed above the pedal crankshaft and the main shaft” are not anticipated or made obvious by the prior art of record in the examiner’s opinion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach motorized bicycles of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/MICHAEL R STABLEY/Examiner, Art Unit 3611                              

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611